DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a sensor unit”, “a fixing unit”, “a fiber connection unit”, “a detection unit” and “a branch unit” in claims 1 and 11.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 11-15 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 2012/0017687 to Davis et al.

In regards to claims 1-5 and 11-15, Davis discloses and shows in Figures 1-2, an optical fiber sensing system, comprising: 
an optical fiber (102) (par. 30-33, 38); 
a sensor unit (106, 108) configured to store a sensing optical fiber (par. 30-31); 
a fixing unit configured to fix the sensor unit to a monitoring object (par. 13-14, 30, 32-33, 38); 
a fiber connection unit configured to be capable of connecting the sensing optical fiber to the optical fiber (par. 11-13); and 
a detection unit (104) (par. 30-31, 35-36), 
wherein the fiber connection unit superimposes a detection result of the sensor unit on an optical signal to be transmitted by the optical fiber (par. 11-14, 30-33, 35-36), and 
the detection unit detects a pattern corresponding to the monitoring object based on the detection result of the sensor unit which is superimposed on the optical signal (par. 11-14, 30-33, 35-36); 
[Claims 2, 12] wherein the optical fiber is an existing optical fiber (par. 30-33, 38);  
[Claims 3, 13] wherein the fiber connection unit detects a pattern corresponding to the monitoring object based on the detection result of the sensor unit, and superimposes the detected pattern on the optical signal (par. 11-14, 30-33, 35-36);  
[Claims 4, 14] wherein the fiber connection unit provides the optical fiber with a disturbance corresponding to the detected pattern (par. 11-13, 30-33);  
[Claims  5, 15] wherein the fixing unit fixes a housing including the sensor unit to the monitoring object (Figure 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Davis, in view of US Publication 2014/0036957 to Farhadiroushan et al.

In regards to claims 6 and 16, Davis differs from the limitations in that it is silent to the sensing system, wherein the sensing optical fiber is arranged in each of three axial directions which are orthogonal with one another in the sensor unit.  
However, Farhadiroushan teaches and shows in Figures 2-4, and 10a-10b, a fiber optic monitoring system (30) that utilizes multiple modules (20’) to monitor a vessel (10), each module comprising a sensing optical fiber (21’) oriented in three-dimensions (par. 69, 73). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Davis to include a sensing optical fiber arranged in three dimensions for the advantage of monitoring a desired area or zone, with a reasonable expectation of success. 

In regards to claims 7 and 17, Davis differs from the limitations in that it is silent to the sensing system further comprising: a cushioning material to be interposed between the sensing optical fiber and the monitoring object, wherein the fixing unit fixes the sensor unit to the monitoring object with the cushioning material being interposed between the sensing optical fiber and the monitoring object.  
However, Farhadiroushan teaches and shows in Figures 10a-10b, a fiber optic monitoring system wherein a fiber optic cable can be secured using a ceramic insulating material (par. 84), and wherein a support structure (101) may comprise a fibrous sleeve (par. 85). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Davis to include a cushioning material for the advantage of providing the sensing fiber with a desired supporting structure, with a reasonable expectation of success. 

In regards to claims 8 and 18, Davis differs from the limitations in that it is silent to the sensing system further comprising: a branch unit configured to branch the optical fiber, wherein the fiber connection unit connects the sensing optical fiber to a line of the optical fiber which is branched by the branch unit.  
However, Farhadiroushan teaches and shows in Figure 3, a fiber optic monitoring system, wherein a main surface cable (32) includes a plurality of fiber splices and a plurality of junction boxes (33) (applicant’s branch unit). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Davis to include a branch unit for the advantage of providing a plurality of sensing fiber elements to monitor a desired area or zone, with a reasonable expectation of success.
Claim(s) 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Farhadiroushan, and in further view of US Patent 7,127,132 to Moslechi et al.

In regards to claims 9-10 and 19-20, Davis discloses the optical fiber sensing system, further comprising: a plurality of optical fiber sensing expansion apparatuses including the sensor unit, the fixing unit, and the fiber connection unit (par. 11-14, 30-33).
Davis in view of Farhadiroushan differ from the limitations in that it is silent to the sensing system, wherein a wavelength is assigned to each of the optical fiber sensing expansion apparatuses, and the fiber connection unit includes a filter that passes an optical signal of the wavelength assigned to the optical fiber sensing expansion apparatus, and transmits and receives the optical signal of the wavelength to and from the line of the optical fiber to which the sensing optical fiber is connected.
However, Moslechi teaches and shows in Figures 1 and 3, a fiber optic sensor system that utilizes a fiber sensor array (102) with a plurality of gratings that respond to unique wavelengths (104, 106, 108), and a wavelength measurement device (132), “which may be any system for discriminating a plurality of wavelengths” (col. 1, ll. 23-49). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Davis to include the fiber sensor system discussed above for the advantage of allowing a plurality of sensors to be separately and uniquely monitored or detected, with a reasonable expectation of success. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886